Exhibit 10.1

EXECUTION VERSION

 

 

 

$300,000,000 REVOLVING CREDIT AGREEMENT

 

 

 

TRIMBLE INC.,

as the Borrower,

and

THE BANK OF NOVA SCOTIA,

as the Lender

 

 

 

Dated as of February 2, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Definitions      1  

1.1

  Defined Terms      1  

1.2

  Other Definitional Provisions      4  

1.3

  Times of Day      4  

Section 2.

  Borrowing      4  

2.1

  Revolving Credit Facility; Use of Proceeds      4  

2.2

  Borrowings      4  

2.3

  Interest Rate      6  

2.4

  Fees      6  

Section 3.

  Payments and Reduction of Commitment      7  

3.1

  Revolving Credit Note      7  

3.2

  Payment of Obligations      7  

3.3

  Payment of Interest      7  

3.4

  Payments on the Obligations      7  

3.5

  Voluntary Prepayments      8  

3.6

  Lending Office      8  

3.7

  Termination or Reduction of Commitment      8  

Section 4.

  Change in Circumstances      8  

4.1

  Incorporated Provisions      8  

Section 5.

  Conditions Precedent      8  

5.1

  Conditions Precedent to Closing Date      8  

5.2

  Conditions Precedent to Borrowings      9  

Section 6.

  Representations and Warranties      10  

6.1

  Due Authorization, Non-Contravention, etc      10  

6.2

  Validity, etc      10  

6.3

  Incorporated Representations      10  

Section 7.

  Incorporated Covenants      10  

Section 8.

  Reserved      11  

Section 9.

  Defaults      11  

9.1

  Events of Default      11  

9.2

  Remedies Upon Event of Default      11  

9.3

  Application of Payments      12  

Section 10.

  Miscellaneous      12  

10.1

  Incorporated Provisions      12  

10.2

  Confidentiality      12  

10.3

  Amendments      12  

10.4

  Assignment by Lender      12  

10.5

  Notices      12  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

EXHIBITS

         

EXHIBIT A:

  

Form of Note

  

EXHIBIT B:

  

Request for Borrowing

  

 

ii



--------------------------------------------------------------------------------

$300,000,000 REVOLVING CREDIT AGREEMENT

Dated as of February 2, 2018

This $300,000,000 Revolving Credit Agreement, dated as of the date above, is by
and between TRIMBLE INC., a Delaware corporation (the “Borrower”), and THE BANK
OF NOVA SCOTIA (“Scotiabank”), as the lender (the “Lender”).

The Borrower has requested that the Lender make loans for working capital and
general corporate purposes of the Borrower; and

The Lender has agreed to lend funds to the Borrower upon the terms and subject
to the conditions set forth in this Credit Agreement.

Now therefore, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

Section 1. Definitions

1.1 Defined Terms. For the purposes of this Credit Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this Section 1.1 or, to the extent not defined herein, in
that certain Five-Year Credit Agreement, dated as of November 24, 2014, among
the Borrower, the Subsidiary Borrowers party thereto, the lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent
(as amended and as the same may be amended, restated, replaced, modified or
otherwise supplemented from time to time, the “Syndicated Credit Agreement”).

“Alternate Base Rate” means, on any date, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/100 of 1%) equal to
the highest of: (a) the Base Rate in effect on such day; (b) the Federal Funds
Effective Rate in effect on such day plus  1⁄2 of 1%; and (c) the LIBO Rate for
an Interest Period of one month.

“Available Loan Amount” means the Maximum Loan Amount minus the aggregate
Principal Obligations for all Loans.

“Availability Period” means the period commencing on the Closing Date and ending
on the earlier of (a) the Termination Date and (b) the date specified in a
Termination Notice delivered by the Borrower to the Lender.

“Base Rate” means, at any time, the rate of interest then most recently
established by Scotiabank in New York as its base rate for Dollars loaned in the
United States. The Base Rate is not necessarily intended to be the lowest rate
of interest determined by Scotiabank in connection with extensions of credit.

“Borrower” is defined in the preamble.

“Borrowing” means Loans of the same Type made on the same date and in the case
of Eurodollar and COF Loans, as to which a single Interest Period is in effect.

“Business Day” means any day of the year except a Saturday, Sunday or other day
on which commercial banks in New York City or San Francisco, California are
authorized or required by law to close.



--------------------------------------------------------------------------------

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 have been satisfied (or waived).

“COF” when used in reference to any Loan or Borrowing, refers to whether such
Loan or Borrowing is bearing interest at the COF Rate.

“COF Rate” means the rate determined by reference to the rate quoted by the
Lender under Section 2.2(b).

“Commitment” means the Lender’s commitment to make Loans hereunder.

“Constituent Documents” means the certificate of incorporation and bylaws of the
Borrower, as amended or restated from time to time.

“Credit Agreement” means this $300,000,000 Revolving Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or other similar debt relief laws of the United States or other applicable
jurisdiction from time to time in effect.

“Default Rate” means on any day the sum of (a) the Alternate Base Rate plus (b)
2%.

“Dollars” and the sign “$” means lawful currency of the United States.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan or Borrowing is bearing interest at a rate determined by reference to
the LIBO Rate.

“Event of Default” is defined in Section 9.1.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.2.

“Interest Payment Date” means with respect to any Loan, (a) the last day of each
Interest Period; and (b) the Termination Date.

“Interest Period” means,

(a) with respect to any Eurodollar Borrowing, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the
calendar month that is one month thereafter; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period may end after the
Termination Date; and

 

2



--------------------------------------------------------------------------------

(b) with respect to any COF Borrowing, the period beginning on the date such
Borrowing is made and ending on the last day of the period selected by the
Borrower (which shall in no event be more than 35 days).

“Lender” is defined in the preamble.

“Lender Account” means account number 0618136, account name The Bank of Nova
Scotia at 720 King Street West, 2nd Floor, Toronto, Ontario, M5V 2T3, ABA
No. 026-002532.

“LIBO Rate” means, for any Interest Period for a Loan, an annual interest rate
(rounded upward to four decimal places) determined by Scotiabank to be either:

(a) the London interbank offered rate for Dollar deposits at approximately 11:00
a.m., London time, two Business Days before the first day of that Interest
Period for a term comparable to that Interest Period, determined by the ICE
Benchmark Administration as the London Interbank Offered Rate for Dollar
deposits and published at Reuters Screen LIBOR01 Page or any successor
publication, agreed upon by the parties hereto, that reports ICE Benchmark
Administration rates; or

(b) if no such display rate is then available, the rate at which Dollar deposits
in immediately available funds are offered to Scotiabank’s office in the London
interbank market at or about 11:00 a.m., London time, two Business Days prior to
the beginning of such Interest Period for delivery on the first day of such
Interest Period, and in an amount approximately equal to the amount of such Loan
and for a period approximately equal to such Interest Period;

provided, that if any such rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Credit Agreement.

“Loan Documents” means this Credit Agreement, the Note (including any renewals,
extensions, re-issuances and refundings thereof), and such other agreements and
documents, and any amendments or supplements thereto or modifications thereof,
executed or delivered pursuant to the terms of this Credit Agreement and any
additional documents delivered in connection with any such amendment, supplement
or modification.

“Loans” means the groups of loans made by the Lender to the Borrower pursuant to
the terms and conditions of this Credit Agreement.

“Maximum Loan Amount” means $300,000,000.

“Note” means the promissory note provided for in Section 3.1.

“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrower to the Lender, and all renewals and extensions
thereof (including Loans), or any part thereof, arising pursuant to this Credit
Agreement (including the indemnity provisions hereof) or represented by the
Note, and all interest accruing thereon, and attorneys’ fees incurred in the
enforcement or collection thereof.

“Potential Event of Default” means any condition, act or event which, with the
giving of notice or lapse of time or both, would become an Event of Default.

“Principal Obligations” means the sum of the aggregate outstanding principal
amount of the Loans.

 

3



--------------------------------------------------------------------------------

“Request for Borrowing” means a request for Borrowing in the form of Exhibit B.

“Responsible Officer” means, for any Person, an officer or authorized signatory
who has the power to bind such Person and who has provided documentation
evidencing such authority.

“Scotiabank” is defined in the preamble.

“Termination Date” means the earliest of: (a) January 31, 2019; (b) the date
upon which the Lender declares the Obligations due and payable during the
existence of an Event of Default; (c) the date of termination of the Commitment
pursuant to Section 9.2; and (d) the date specified as the “Termination Date” in
any Termination Notice.

“Termination Notice” is defined in Section 3.2(b).

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate, the COF Rate or (excluding
the LIBO Rate based floor in the Alternate Base Rate) the LIBO Rate.

“United States” and “U.S.” means the United States of America.

1.2 Other Definitional Provisions.

(a) All terms defined in this Credit Agreement shall have the above-defined
meanings when used in any Loan Document or any certificate, report or other
document made or delivered pursuant to this Credit Agreement, unless otherwise
defined in such other document.

(b) Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Credit Agreement.

1.3 Times of Day. Unless otherwise specified in the Loan Documents, time
references are to time in New York City, New York.

Section 2. Borrowing.

2.1 Revolving Credit Facility; Use of Proceeds. Subject to the terms and
conditions herein set forth, on any Business Day during the Availability Period,
the Lender agrees to make Loans to the Borrower in an aggregate principal amount
at any one time outstanding up to the Maximum Loan Amount; provided that, after
making any such Loans the Principal Obligations shall not exceed the Maximum
Loan Amount. Subject to the foregoing limitation and the other terms and
conditions hereof, the Borrower may borrow, repay without penalty or premium,
and re-borrow hereunder, during the Availability Period. The Loans made
hereunder shall be used by the Borrower for working capital and general
corporate purposes, including the financing of acquisitions.

2.2 Borrowings.

(a) Requests for Borrowings. To request a Borrowing (other than a COF Borrowing,
which may be requested under subsection (b) below), the Borrower shall notify
the Lender of such request by telephone (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m. three Business Days before the date of the
proposed Borrowing or (b) in the case of a Base Rate Borrowing, not later than
11:00 a.m. one Business Day before the date of the proposed Borrowing. Each such
telephonic Request for Borrowing shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or (if

 

4



--------------------------------------------------------------------------------

arrangements for doing so have been approved by the Lender) electronic
communication to the Lender of a written Request for Borrowing in the form of
Exhibit B. Each such telephonic and written Request for Borrowing shall specify
the following information in compliance with Section 2.2:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing, a Eurodollar
Borrowing or a COF Borrowing;

(iv) in the case of a COF Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed.

(b) Request for Quotation and Borrowing of COF Loans. On any Business Day the
Borrower may request a quotation for the rate of interest that would be
applicable to a proposed Borrowing of COF Loans hereunder. Such request shall be
directed to the address set forth below the Lender’s signature below, and may be
sent by email. The Lender may, in its sole discretion, advise the Borrower of
the applicable rate for such Borrowing (which, for the avoidance of doubt, shall
include a margin of 1.125%). Based upon the quotation it receives, the Borrower
may, in its sole discretion, elect to submit a Request for Borrowing. After it
has received a quotation, the Borrower may from time to time in its sole
discretion request a COF Loan from the Lender by submitting a Request for
Borrowing to the Lender at its office at 720 King Street West, 2nd Floor,
Toronto, Ontario, M5V 2T3, Canada. Each Request for Borrowing shall be
irrevocable and effective upon receipt by the Lender and: (i) shall be furnished
to the Lender, no later than 12:00 noon on the requested date of the funding of
a Loan; provided that any such request received after 12:00 noon shall be deemed
to have been given on the next succeeding Business Day; (ii) shall specify the
amount of such Borrowing; and (iii) may be submitted by email.

(c) Continuation. Prior to the last day of any Interest Period for any
Borrowing, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing or COF
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
To make an election pursuant to this Section, the Borrower shall notify the
Lender of such election by telephone by the time that a Request for Borrowing
would be required herewith if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to Lender of a
written Interest Election Request in a form approved by the Lender and signed by
the Borrower. Each telephonic and written Interest Election Request shall
specify the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

5



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing, a COF
Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or COF Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If the Borrower fails to
deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing or COF Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as a Eurodollar
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Lender, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall become a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

(d) Minimum Loan Amounts. Each Loan shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that a
Loan may be in an aggregate amount that is equal to the entire unused balance of
the Maximum Loan Amount.

(e) Funding. Subject to the fulfillment of all applicable conditions set forth
herein, the Lender shall deposit the proceeds of each Borrowing in immediately
available funds in the Borrower’s account specified by the Borrower not later
than 2:00 p.m. on the date specified in the Request for Borrowing as the
borrowing date or, if requested by the Borrower in the Request for Borrowing,
shall wire transfer such funds as requested on or before such time.

2.3 Interest Rate.

(a) Interest Rate. Except as otherwise expressly set forth herein, the unpaid
principal of each Loan shall bear interest from the date of Borrowing to, but
excluding, the date such principal is repaid or prepaid (i) in the case of each
Base Rate Borrowing, at the Alternate Base Rate plus 0.125% per annum; (ii) in
the case of each Eurodollar Borrowing, at the LIBO Rate for the Interest Period
in effect plus 1.125% per annum; and (iii) in the case of each COF Borrowing, at
the per annum rate offered by the Lender to the Borrower for the Interest Period
for such Borrowing(which, for the avoidance of doubt, shall include a margin of
1.125%). Interest shall be calculated for actual days elapsed on the basis of a
360-day year, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the base rate shall be
computed on the basis of a year of 365 days.

(b) Default Rate. If the Obligations, or any portion thereof, are not paid when
due (whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), then (in lieu of the interest rate provided in Section 2.3(a) above)
all Obligations shall bear interest at the Default Rate.

2.4 Fees.

(a) The Borrower agrees to pay to the Lender a commitment fee, which shall
accrue at a rate of 0.15% per annum on the daily amount of the Available Loan
Amount during the period from and including February 2, 2018 to but excluding
the Termination Date. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof.

 

6



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Lender an arranger fee in the amount of
$150,000.

(c) All fees payable under this Section shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Lender of a fee hereunder shall be conclusive absent manifest error.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Lender. Fees, once paid, shall be fully earned and shall
not be refundable under any circumstances.

Section 3. Payments and Reduction of Commitment.

3.1 Revolving Credit Note. The Loans made under this Credit Agreement shall be
evidenced by a promissory note, in the form of Exhibit A, payable to the Lender
in the amount of the Maximum Loan Amount.

3.2 Payment of Obligations.

(a) Maturity. The Borrower hereby unconditionally agrees to pay to the Lender
the then-unpaid principal amount of each Loan on the Termination Date.

(b) Termination Date. At any time, the Borrower may deliver notice to the Lender
terminating this Credit Agreement (such notice, a “Termination Notice”) and
thereupon all Obligations shall be due and payable in full on the date specified
therein. The obligations of the Borrower to repay all Obligations hereunder
shall survive any termination of this Credit Agreement. Any Termination Notice
delivered by the Borrower may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Bank on or prior to the
specified effective date) if such condition is not satisfied.

3.3 Payment of Interest.

(a) Interest Accrual. Interest on each Borrowing and any portion thereof shall
commence to accrue in accordance with Section 2.3, the terms of this Credit
Agreement and the other Loan Documents as of the date of the disbursal or wire
transfer of such Borrowing by the Lender, consistent with the provisions of
Section 2.2. When a Borrowing is disbursed by wire transfer pursuant to
instructions received from the Borrower in accordance with the related Request
for Borrowing, then such Borrowing shall be considered made at the time of the
transmission of the wire, rather than the time of receipt thereof by the
receiving bank. With regard to the repayment of the Loans, interest shall
continue to accrue on any amount repaid until such time as the repayment has
been received in immediately available funds by the Lender in the Lender
Account, or any other account of the Lender which the Lender designates in
writing to the Borrower.

(b) Interest Payment Dates. Accrued and unpaid interest on the Principal
Obligations shall be due and payable in arrears (i) on each Interest Payment
Date and (ii) upon the occurrence of an Event of Default, at any time and from
time to time following such Event of Default upon demand by the Lender. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

3.4 Payments on the Obligations. All payments of principal of, and interest on,
the Obligations under this Credit Agreement by the Borrower to or for the
account of the Lender, shall be made without condition or deduction for any
counterclaim, defense or recoupment by the Borrower to the Lender for receipt by
3:00 p.m. in immediately available funds in the Lender Account or any other
account of the Lender that the Lender designates in writing to the Borrower.
Funds received after 3:00 p.m. shall be treated for all purposes as having been
received by the Lender on the first Business Day next following receipt of such
funds.

 

7



--------------------------------------------------------------------------------

3.5 Voluntary Prepayments. The Borrower may upon one Business Days’ prior
written notice to the Lender, prepay the principal of the Obligations then
outstanding, in whole or in part, at any time or from time to time. Any such
prepayment prior to the end of the Interest Period applicable thereto shall be
subject to the provisions of Section 4 hereof. Any prepayment not received by
3:00 p.m. on a Business Day shall be deemed to have been paid on the next
succeeding Business Day.

3.6 Lending Office. The Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate as its Applicable Lending Office (and the office
to whose accounts payments are to be credited) for any Loan; and (b) change its
applicable lending office from time to time by notice to the Borrower. The
Lender shall be entitled to fund all or any portion of its Maximum Loan Amount
in any manner it deems appropriate, consistent with the provisions of this
Credit Agreement.

3.7 Termination or Reduction of Commitment.

(a) Mandatory. Unless previously terminated, the Commitment shall terminate on
the Termination Date.

(b) Voluntary. The Borrower may, at any time, reduce or terminate the
Commitment; provided that each partial reduction shall be in a minimum amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof.

Section 4. Change in Circumstances.

4.1 Incorporated Provisions. The Borrower and the Lender agree that the
provisions of Sections 4.01, 4.02, 4.03 and 4.05 of the Syndicated Credit
Agreement shall be incorporated by reference into this Credit Agreement;
provided that any reference therein to “Lender” or “Lenders” or “Credit Party”
shall be deemed to refer to Scotiabank in its capacity as Lender hereunder, any
references to “Borrower,” “Borrowers” or the “Company” shall be deemed to refer
to the Borrower hereunder, any references to “Obligations” shall be deemed to
refer to the “Obligations” as defined herein, any references to “Eurocurrency
Rate Loan” or “Eurocurrency Rate Advance” shall be deemed to refer to a “LIBO
Loan” as defined in this Agreement and any references to “Loan Documents” shall
be deemed to refer to the “Loan Documents” as defined in this Agreement;
provided further that any reference therein to “Administrative Agent”, “Issuing
Bank”, “Arrangers”, “Commitment”, “L/C Interests”, “Letters of Credit” or
“Subsidiary Borrower” shall be deemed to be deleted when such provisions are
incorporated herein by reference; and provided further that if the Syndicated
Credit Agreement shall terminate and not be replaced, such provisions as in
effect on such termination date shall remain in effect solely for purposes of
this Credit Agreement until all Obligations (other than inchoate indemnity
obligations) have been paid in full and this Credit Agreement shall have
terminated.

Section 5. Conditions Precedent.

5.1 Conditions Precedent to Closing Date. This Credit Agreement shall not become
effective until the date when the Lender has received each of the following,
each of which shall be in form and substance satisfactory to the Lender:

(a) Credit Agreement. This Credit Agreement, duly executed and delivered by the
Borrower and the Lender;

 

8



--------------------------------------------------------------------------------

(b) Note. A Note, duly executed and delivered by the Borrower;

(c) Constituent Documents. Copies of the Constituent Documents of the Borrower,
certified by a Responsible Officer of the Borrower to be correct and complete
copies thereof and in effect on the Closing Date, together with certificates of
existence and good standing (or other similar instruments) of the Borrower;

(d) Authority Documents. Resolutions of the board of directors of the Borrower
authorizing the entry into the transactions contemplated herein and in the other
Loan Documents by the Borrower, in each case certified by a Responsible Officer
of the Borrower as correct and complete copies thereof and in effect on the
Closing Date;

(e) Incumbency Certificate. A signed certificate of a Responsible Officer, who
shall certify the names of the other Persons who are authorized, on the Closing
Date, to sign each of the Loan Documents and the other documents or certificates
to be delivered pursuant to the Loan Documents on behalf of the Borrower,
including any Person who executed any such document, together with the true
signatures of each such Person. The Lender may conclusively rely on such
certificate until it shall receive a further certificate canceling or amending
the prior certificate and submitting the signatures of the Persons named in such
further certificate;

(f) Opinion Letter. A favorable opinion letter of Wilson Sonsini
Goodrich &Rosati, P.C. covering the matters of due authorization, execution,
delivery and enforceability of the Credit Agreement, dated as of the Closing
Date in form and substance satisfactory to the Lender; and

(g) Fees, Costs and Expenses. Payment of all fees and other amounts due and
payable on or prior to the Closing Date and, to the extent invoiced,
reimbursement or payment of all reasonable expenses required to be reimbursed or
paid by the Borrower hereunder, including the fees and disbursements invoiced
through the Closing Date of the Lender’s special counsel, Mayer Brown LLP;

5.2 Conditions Precedent to Borrowings. The Lender shall not be required to make
any Loan unless:

(a) Representations and Warranties. The representations and warranties set forth
herein (other than the representations and warranties contained in Section 6.05
and Section 6.07 of the Syndicated Credit Agreement incorporated herein by
reference pursuant to Section 6.3 hereof) are true and correct in all material
respects on and as of the date of the advance of such Borrowing, with the same
force and effect as if made on and as of such date (except to the extent that
such representations and warranties expressly relate to an earlier date);

(b) No Default. No event shall have occurred and be continuing, or would result
from the Borrowing, which constitutes an Event of Default or Potential Event of
Default;

(c) Request. The Lender shall have received a Request for Borrowing;

(d) Availability. The Principal Obligations after giving effect to such
Borrowing would not exceed the Maximum Loan Amount.

Each Request for Borrowing submitted by the Borrower shall constitute a
representation and warranty by the Borrower that, as of the date of such Request
for Borrowing and as of the date of the applicable Loan, the conditions in this
Section 5.2 are and will be satisfied.

 

9



--------------------------------------------------------------------------------

Section 6. Representations and Warranties.

The Borrower represents and warrants to the Lender, as of the Closing Date and
as of the date of each Borrowing, that:

6.1 Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by the Borrower of this Credit Agreement and each other Loan
Document executed by it are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action on the part of the Borrower,
and do not:

(a) contravene the Borrower’s Constituent Documents;

(b) contravene any law or governmental regulation or court decree or order
binding or affecting the Borrower; or

(c) result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties.

The Borrower is, and after giving effect to any Borrowing under this Credit
Agreement will be, in compliance with the limits described in the resolutions of
the Borrower’s board of directors delivered pursuant to Section 5.1(e).

6.2 Validity, etc. This Credit Agreement constitutes, and each other Loan
Document executed by the Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally or by general principles of equity (regardless of whether enforcement
is sought in equity or at law).

6.3 Incorporated Representations. The Borrower and the Lender agree that the
representations and warranties of the Borrower in Sections 6.01 and 6.05 through
6.16 of the Syndicated Credit Agreement shall be incorporated by reference into
this Credit Agreement; provided that any reference therein to “Lender” or
“Lenders” shall be deemed to refer solely to Scotiabank in its capacity as
Lender hereunder and references to “Loan Documents” shall refer to the “Loan
Documents” as defined herein; provided further, that for purposes of
Section 6.05 the date “January 3, 2014” shall be deleted and replaced with the
date “December 30, 2016”; and provided further that if the Syndicated Credit
Agreement shall terminate and not be replaced, such representations and
warranties as in effect on such termination date shall remain in effect solely
for purposes of this Agreement until all Obligations (other than inchoate
indemnity obligations) have been paid in full and this Credit Agreement shall
have terminated.

Section 7. Incorporated Covenants. The Borrower and the Lender agree that the
covenants of the Borrower in Sections 7.01 through 7.04 of the Syndicated Credit
Agreement shall be incorporated by reference into this Credit Agreement;
provided that any reference therein to “Administrative Agent”, “Lender” or
“Lenders” shall be deemed to refer solely to Scotiabank in its capacity as
Lender hereunder and references to “Loan Documents” shall refer to the “Loan
Documents” as defined herein and so long as a compliance certificate is
delivered pursuant to the Syndicated Credit Agreement, such compliance
certificate shall be deemed to have been delivered hereunder; provided further,
that if the Syndicated Credit Agreement shall terminate and not be replaced, the
Borrower will comply with such covenants as in effect on such termination date
until all Obligations (other than inchoate indemnity obligations) have been paid
in full and this Credit Agreement shall have terminated; and provided further
that, in additions

 

10



--------------------------------------------------------------------------------

to the exceptions set forth Section 7.03(c) of the Syndicated Credit Agreement,
the Borrower and its Subsidiaries (as defined in the Syndicated Credit
Agreement) may enter into any Sale and Leaseback Transaction (as defined in the
Syndicated Credit Agreement) between or among the Borrower or any of its
Subsidiaries.

Section 8. Reserved.

Section 9. Defaults.

9.1 Events of Default. If any one or more of the following events (each, an
“Event of Default”) shall occur (whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):

(a) the Borrower shall fail to pay when due any Principal Obligations or any
interest on any Obligation;

(b) any representation or warranty made by the Borrower hereunder or in any
certificate or statement furnished or made to the Lender in connection with the
Loans or any Loan Document is or shall be incorrect in any material respect when
made or deemed made;

(c) default by the Borrower in the performance of any material term or covenant
hereof; or

(d) there shall exist an “Default” under and as defined in the Syndicated Credit
Agreement; provided that if such “Default” has been cured, waived, rescinded or
annulled, then any resulting Event of Default under this Credit Agreement shall
be deemed not to have occurred; and provided further that if the Syndicated
Credit Agreement shall terminate and not be replaced, the “Defaults” set forth
in the Syndicated Credit Agreement as in effect on such termination date shall
remain in effect solely for purposes of this Agreement until all Obligations
(other than inchoate indemnity obligations) have been paid in full and this
Credit Agreement shall have terminated.

9.2 Remedies Upon Event of Default. Without limiting the provisions of
Section 3.2, if an Event of Default exists, then the Lender may: (a) terminate
or suspend the obligation of the Lender to make Loans hereunder; (b) declare the
principal of, and all interest then accrued on, and all other amounts which
comprise the Obligations to be forthwith due and payable, whereupon the same
shall forthwith become due and payable without presentment, demand, protest,
notice of default, notice of acceleration, or of intention to accelerate or
other notice of any kind (other than notice of such declaration) all of which
the Borrower hereby expressly waives to the fullest extent permitted by
applicable law, anything contained herein or in any other Loan Document to the
contrary notwithstanding; or (c) without notice of default or demand, pursue and
enforce any of the Lender’s rights and remedies under the Loan Documents, or
otherwise provided under or pursuant to any applicable law or agreement;
provided that if any Event of Default specified in Section 8.01(e) or
Section 8.01(f) of the Syndicated Credit Agreement shall occur with respect to
the Company, the principal of, and all interest on, and all other amounts which
comprise the Obligations shall thereupon become due and payable concurrently
therewith and the Commitment shall automatically terminate, without any further
action by the Lender, and without presentment, demand, protest, notice of
default, notice of acceleration, or of intention to accelerate or other notice
of any kind, all of which each of the Borrower hereby expressly waives to the
fullest extent permitted by applicable law.

 

11



--------------------------------------------------------------------------------

9.3 Application of Payments. During the existence of an Event of Default, all
amounts received on account of the Obligations shall be credited, to the extent
of the amount thereof, in the following manner: (a) against all costs, expenses
and other fees (including attorneys’ fees) arising under the terms hereof;
(b) against the amount of interest accrued and unpaid on the Obligations as of
the date of such payment; (c) against all principal due and owing on the
Obligations as of the date of such payment; (d) to all other amounts
constituting any portion of the Obligations; and (e) the balance, if any, after
all Obligations have been indefeasibly paid in full, to the Borrower or as
otherwise required by law.

Section 10. Miscellaneous.

10.1 Incorporated Provisions. Sections 11.01 through 11.04, the last sentence of
Section 11.05, Section 11.06, and Sections 11.08 through 11.14 of the Syndicated
Credit Agreement are incorporated herein by reference; provided that any
reference therein to “Lender” or “Lenders” or “Credit Party” shall be deemed to
refer to Scotiabank in its capacity as Lender hereunder, any references to
“Borrower,” “Borrowers” or the “Company” shall be deemed to refer to the
Borrower hereunder, any references to “Obligations” shall be deemed to refer to
the “Obligations” as defined herein and any references to “Loan Documents” shall
be deemed to refer to the “Loan Documents” as defined in this Agreement;
provided further that any reference therein to “Administrative Agent,” “Issuing
Bank,” “Arrangers” or “Subsidiary Borrower” shall be deemed to be deleted when
such provisions are incorporated herein by reference.

10.2 Confidentiality. The Lender and its representatives shall hold all
nonpublic information obtained pursuant to the requirements of or in connection
with this Credit Agreement in accordance with its customary procedures for
handling confidential information of this nature and in accordance with safe and
sound commercial lending or investment practices and applicable law. The Lender
may make disclosure of such information (a) to the extent reasonably required or
requested by any governmental authority or any securities exchange or similar
self-regulatory organization or representative thereof or pursuant to a
regulatory examination or legal process, (b) on a need to know basis to its
affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of it or its affiliates (provided that prior to any such disclosure
such person shall agree to preserve in accordance with this Section 10.2 the
confidentiality of such information), or (c) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder. In no event shall the Lender be
obligated or required to return any materials furnished by the Borrower.

10.3 Amendments. Neither this Credit Agreement nor any other Loan Document to
which the Borrower is a party, nor any of the terms hereof or thereof, may be
amended, waived, discharged or terminated, unless such amendment, waiver,
discharge, or termination is in writing and signed by the Lender, on the one
hand, and the Borrower on the other hand.

10.4 Assignment by Lender. The Lender may assign or otherwise transfer all or a
portion of its rights or obligations hereunder with the prior written consent of
the Borrower (such consent not to be unreasonably withheld), provided that no
such consent shall be required if an Event of Default has occurred and is
continuing. The Borrower may not assign or otherwise transfer all or a portion
of its rights or obligations hereunder.

10.5 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier services, mailed by
certified or registered mail or sent by telecopy, to the Borrower or the Lender,
as applicable, at the address set forth below on the signature page under their
respective names.

 

12



--------------------------------------------------------------------------------

(b) Notices and other communication to the Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Lender. The Lender or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
maybe limited to particular notices or communications.

(c) The Borrower and the Lender may change its address or telecopy number for
notices and other communications hereunder by notice to the other party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Credit Agreement shall be deemed to have been given
on the date of receipt.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

BORROWER: TRIMBLE INC., a Delaware corporation

By:  

    /s/ Robert G. Painter

Name: Robert G. Painter Title: Chief Financial Officer LENDER: THE BANK OF NOVA
SCOTIA

By:  

    /s/ Diane Emanuel

Name: Diane Emanuel Title: Managing Director Address: The Bank of Nova Scotia

GWO US Loan Operations

720 King Street West, 2nd Floor

Toronto, Ontario M5V 2T3 Attn: Michael Mohan/Rachelle Duncan Phone: 212.225.5705
Fax: 212.225.5709 Email: GWSLoanOps.USAgency@scotiabank.com

 

S-1